Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The use of the word phrases  “invention”,  “comprising means” in the abstract should be avoided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 – 6,  8, 9, 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruha et al. (USPGPUB 2003/0067404).
Regarding claims 1, 8,  Ruha et al. discloses an interface between a radio receiver on a RF-side and a baseband receiver on a BB-side (and method fig. 5), wherein the radio receiver comprises means (52, fig. 5)  for receiving radio frequency signals and an analogue-to-digital converter (56, fig. 5) for converting received analogue signals to digital signals, wherein the digital signals are further processed in the baseband receiver (60, fig. 5) by a digital signal processing unit, and wherein the analogue-to-digital converter (56, fig. 5) is a sigma-delta converter (10, fig. 3) comprising a sigma-delta modulator on the RF-side and a decimation filter  (12, fig. 3) on the BB-side.(paragraph 0043).  

    PNG
    media_image1.png
    305
    708
    media_image1.png
    Greyscale


Regarding claims 2, 9, Ruha et al. discloses an interface between a radio receiver on the RF-side and a baseband receiver on a BB-side and method (figs. 3, 5)  wherein the decimation filter (12, fig. 3) has a sampling rate and a FFT-length and the decimation filter is operable for selecting its sampling rate and its FFT-length according to a signal-to-noise ratio of the radio receiver (paragraph 0034).  

Regarding claim 4, Ruha et al. discloses an interface between a radio receiver on the RF-side and a baseband receiver on a BB-side (figs. 3, 5) wherein the sigma-delta modulator comprises single-bit I and Q streams output lines connected to the baseband receiver (fig. 3)[it is inherent because it is a normal design procedure of a delta sigma modulator).  
Regarding claim 5, Ruha et al. discloses an interface between a radio receiver on the RF-side and a baseband receiver on a BB-side (figs. 3, 5) wherein the decimation filter is operable for selecting various output sampling frequencies (paragraphs 0034, 0036, 0043).  
Regarding claim 6, Ruha et al. discloses an interface between a radio receiver on the RF-side and a baseband receiver on a BB-side (figs. 3, 5) wherein the baseband receiver includes a signal-to-noise estimator    (paragraphs 0034, 0036, 0043).  
Regarding claim 12,  Ruha et al. discloses an interface between a radio receiver on the RF-side and a baseband receiver on a BB-side (figs. 3, 5)  wherein the sigma-delta modulator is a multi-bit analog sigma- delta modulator (fig. 3).  
Regarding claim 13,  Ruha et al. discloses an interface between a radio receiver on the RF-side and a baseband receiver on a BB-side (figs. 3, 5)  wherein the sigma-delta modulator comprises single-bit I and Q streams output lines connected to the baseband receiver (fig. 3)[it is inherent because it is a normal design procedure of a delta sigma modulator).    

Regarding claim 15,  Ruha et al. discloses an interface between a radio receiver on the RF-side and a baseband receiver on a BB-side (figs. 3, 5) , wherein the baseband receiver includes a signal-to-noise estimator (paragraphs 0034, 0036, 0043).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruha et al. (USPGPUB 2003/0067404) in view of Bonnie Baker (How Delta-Sigma ADCs work”, October 2011).
Regarding claims 10, 11,  16, 17, Ruha et al. discloses a method for converting a radio-frequency signal received by a radio receiver on a radio-frequency side to a baseband signal in a baseband receiver on a baseband side, (fig. 5) but does not disclose a method  wherein at a low signal-to-noise ratio the sampling rate is decimate to a smallest sampling frequency of the decimation filter and do decimation before the FFT . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Ruha et al. (USPGPUB 2003/0067404) in view of HE Shousheng (KR 20070012311).
Regarding claim 7, Ruha et al. discloses all the limitations discussed above except the interface between a radio receiver on the RF-side and a baseband receiver on a BB-side the signal-to- noise estimator is connected to switches or selectable switching between different decimation filters and an output switch for outputting the digital signal. 
However, such a limitation is a matter of design choice; HE Shousheng discloses an interface where a signal to noise estimator is connected to a switch for selectable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/           Primary Examiner, Art Unit 2845